May 10, 2011 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Mail Stop 4561 Washington, D.C.20549 Attn: Melissa Walsh, Staff Accountant Re: Alliance Data Systems Corporation Form 10-K for the Fiscal Year Ended December 31, 2010 Form 8-K filed April 21, 2011 File No. 001-15749 Dear Ms. Walsh: Alliance Data Systems Corporation, a Delaware corporation (the “Company”), is in receipt of the letter dated May 4, 2011 (the “Comment Letter”) from the Securities and Exchange Commission Staff (the “Staff”) regarding the Company’s responses to the Staff’s prior comment letters dated April 1, 2010, May 28, 2010, July 20, 2010, September 23, 2010, November 22, 2010, December 23, 2010 and January 26, 2011 (collectively, the “Original Comment Letter”), relating to the Company’s Form 10-K for the Fiscal Year Ended December 31, 2009 (the “2009 Form 10-K”), Form 10-Q for the Quarterly Period Ended March 31, 2010, Form 10-Q for the Quarterly Period Ended June 30, 2010, Form 10-Q for the Quarterly Period Ended September 30, 2010 (each a “Form 10-Q”) and Form 10-K for the Fiscal Year Ended December 31, 2010 (the “2010 Form 10-K” and together with the 2009 Form 10-K and the Forms 10-Q, the “Reviewed Documents”), each filed with the Securities and Exchange Commission (the “Commission”). As requested by the Staff in the Comment Letter, the Company has herein provided the Staff with the requested information and, where specifically noted herein, has addressed the Staff’s comments in its Form 10-Q for the Quarterly Period ended March 31, 2011 filed with the Commission on May 9, 2011 or will address the Staff’s comments in future filings with the Commission. Form 10-K for the Fiscal Year Ended December 31, 2010 United States Securities and Exchange Commission Melissa Walsh May 10, 2011 Page 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview, page 23 1.
